Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 32 and 51 in the amendment filed on June 23, 2022.  The claims 32-58 are considered allowable.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a process of preparing a compound having the Formula 
    PNG
    media_image1.png
    149
    499
    media_image1.png
    Greyscale
wherein all variables and process steps are as defined in claim 32. The closest prior art is EP 2 886 545 A1 which teaches a process for preparing 1-[2-(4-bromo-2-chloro-3-fluoro-phenoxy)ethyl]-4-methyl-piperazine
    PNG
    media_image2.png
    157
    378
    media_image2.png
    Greyscale
by first preparing the compound 1-[2-(4-bromo-3-fluoro-phenoxy)ethyl]-4-methyl-piperazine 
    PNG
    media_image3.png
    129
    382
    media_image3.png
    Greyscale
and then reacting with 1,1,1,2,2,2-hexachloroethane to add the Cl substituent in a second step (see paragraphs 0165 and 0166, page 38).  The novelty of the claimed process is that the 3 halogen atoms are already present on the starting material and the reactant used is 
    PNG
    media_image4.png
    131
    197
    media_image4.png
    Greyscale
which is not found in the prior art.   The claimed process is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626